DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1, 4 and 5 are pending; claim 1 is independent. Claims 2 and 3 have been cancelled.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 4 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kuwahara (US 2015/0355768), provided by the applicant’s IDS.
Regarding claim 1, Kuwahara teaches a touch screen panel mounted on a display device for a game system (fig. 1A/B and Para 0081, wherein a touch panel 16 isprovided on the front surface of the display panel 14. Figs 9-15, game system), 
the touch screen panel comprising:
a touch panel including a plurality of transparent electrodes for sensing an electrical signal generated in a touch area (figs 3, 4 and Pars 0099-0104, wherein the touch panel 16 comprising the ITO transparent electrodes 1600 and 1602), and having one or more holes formed therein (fig. 2 and Par 0092, wherein, the display panel 14 and the touch panel 16 are formed with the hole 32 that penetrates them);
wherein a manipulation button to manipulate the game system is provided in the one or more holes (fig. 2 and Para 0092, wherein the display panel 14 and the touch panel 16 are formed with the hole 32 that penetrates them, and the first operation stick 18a is provided in a manner that the shaft portion 1802 passes the hole 32); and
a conductive member provided at a peripheral part of the one or more holes in order to electrically connect transparent electrodes electrically separated by the one or more holes formed in the touch panel (fig. 4A and Para 0101, wherein the ITO transparent electrodes 1600 and 1602 may be respectively divided in the portion of the hole 32 and divided portions may be connected to each other by a metal wire (metal wiring),
wherein the touch panel includes:
a first electrode layer having one or more first electrode lines which electrically connect the plurality of transparent electrodes in a first direction: and a second electrode layer provided below the first electrode layer and having one or more second electrode lines which electrically connect the plurality of transparent electrodes in a second direction orthogonal to the first direction (fig. 3A/B and Para 0099, wherein, in  and an ITO film 1602 in Y-axis direction, which is perpendicular to X-axis direction),
wherein the conductive member is formed to electrically connect the first electrode lines disconnected by the hole formed in the first electrode layer and electrically connect the second electrode lines disconnected by the hole formed in the second electrode layer (fig. 4A and Para 0101, wherein the ITO transparent electrodes 1600 and 1602 may be respectively divided in the portion of the hole 32 and divided portions may be connected to each other by a metal wire (metal wiring)),
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
7.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US 2015/0355768) provided by the applicant’s IDS, and further in view of Dam KR 20160020044, using English translation.
	Regarding claim 4, Kuwahara teaches the touch screen panel of claim 1, wherein the conductive member is at the peripheral part of each of the one or more holes (fig. 4A and Para 0101, wherein the ITO transparent electrodes 1600 and 1602 
Kuwahara does not expressly disclose the conductive member is formed of silver (Ag) or copper (Cu).
However, Dam fig. 2D, description, Page 4 and Para 3, wherein the conductive material 160 may be, for example, Ag, Au or Cu.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the touch screen panel of Kuwahara by incorporated the teaching of Dam to form the conductive member from (Ag) or copper (Cu) in order to get a predictable result. 

8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US 2015/0355768) provided by the applicant’s IDS, and further in view of Watanabe (US 20160011633).
Regarding claim 5, Kuwahara teaches the touch screen panel of claim 1, wherein the touch screen panel further includes:
a display panel which is provided below the touch panel and outputs a video image (fig. 2, the display panel 14 and the touch panel 16 and figure 9-15 to display moving images) and 
a manipulation button to manipulate the game system, wherein the manipulation button is provided in the one or more holes formed in the touch panel (fig. 2 and Para 0092, wherein the display panel 14 and the touch panel 16 are formed with the hole 32 that penetrates them, and the first operation stick 18a is provided in a manner that the shaft portion 1802 passes the hole 32); and 
Kuwahara does not expressly disclose wherein the touch screen panel further includes: a cover glass unit provided above the touch panel and having one or more holes formed in an area corresponding to an area in which the one or more holes of the touch panel are formed; an 
However, Watanabe disclosed in in fig. 6A/B and Paras 0094-0099, wherein a touch panel 50 and a transmissive cover (front plate) 52 are provided on the viewer's side of the display panel 10 of electronic devices 102 and 104. The transmissive cover 52 is typically made of transmissive glass or a resin material. The front part 30A of the input device 30 protrudes from the surface of the touch panel 50 and the transmissive cover 52 (fig. 6b).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the touch screen panel of Kuwahara by incorporated the teaching of Watanabe to include a cover . 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Natori (US 2009/0051636), relates to a display device, and in particular, to an active matrix type display device having a non-display region, for example a window portion, in the display portion.
-	Kwon (US 20180124898), relates to a display panel having at least one through-hole disposed in the non-display area and penetrating the display panel, and an insertion member disposed in the through-hole and having a hollow space therein

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        5/12/2021

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625